Exhibit 10.1


Line Of Credit Authorization
 

Borrower: Broadview Institute, Inc. Lender: Terry Myhre   8147 Globe Drive  
4156 Brynwood Drive   Woodbury, MN 55125   Naples, FL 34119      
Phone: 651-332-8000

 
 
LOAN TYPE. This is a Fixed Rate Nondisclosable Revolving Line of Credit Loan to
a Corporation for $3,000,000.00 due on March 31, 2014. The reference rate
(“Prime Rate” or successor rate as published daily in the Wall Street
Journal-Midwest Edition, currently 3.5%) is added to a margin of 0.5%, resulting
in a fixed rate of 4.0%. This is an unsecured loan.


PRIMARY PURPOSE. The Primary Purpose of this loan is for business purposes.


SPECIFIC PURPOSE. The Specific Purpose of this loan is revolving line of credit.


DISBURSEMENT INSTRUCTIONS. Please disburse the loan proceeds up to $3,000,000.00
upon the request of the borrower.


FINANCIAL CONDITION. BY SIGNING THIS AUTHORIZATION, BORROWER REPRESENTS AND
WARRANTS TO LENDER THAT THE INFORMATION PROVIDED ABOVE IS TRUE AND CORRECT AND
THAT THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN BORROWER’S FINANCIAL CONDITION
AS DISCLOSED IN BORROWER’S MOST RECENT FINANCIAL STATEMENT TO LENDER. THIS
AUTHORIZATION IS DATED MARCH 30, 2012.
 

BORROWER:    LENDER:          
BROADVIEW INSTITUTE, INC.
  TERRY L. MYHRE   By: /s/ Kenneth J. McCarthy   By: /s/ Terry L. Myhre  
Kenneth J. McCarthy, CFO   Terry L. Myhre          

 